                                          Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RAUL BARAJAS, et al.,                              Case No. 14-cv-05157-SK
                                   8                    Plaintiffs,
                                                                                            AMENDED ORDER REGARDING
                                   9              v.                                        PLAINTIFFS’ REQUEST FOR
                                                                                            INJUNCTIVE RELIEF
                                  10     CITY OF ROHNERT PARK, et al.,
                                  11                    Defendants.                         Regarding Docket No. 271
                                  12          The jury returned a verdict in favor of Plaintiffs Elva Barajas and Raul Barajas
Northern District of California
 United States District Court




                                  13   (“Plaintiffs”) and awarded damages to Plaintiffs, and Plaintiffs now move for injunctive relief.
                                  14   Having carefully considered the parties’ papers, relevant legal authority, and the record in the

                                  15   case, and having had the benefit of oral argument, the Court hereby GRANTS IN PART and

                                  16   DENIES IN PART Plaintiffs’ request for injunctive relief for the reasons set forth below. In

                                  17   accordance with the jury’s verdict, and after considering the testimony, documentary evidence,

                                  18   and arguments of counsel presented during and after trial, the Court makes the following findings

                                  19   of fact and conclusions of law:

                                  20                                         FINDINGS OF FACT

                                  21          This incident concerns a “suspicionless” search of Plaintiffs’ residence in Rohnert Park,

                                  22   California, on November 4, 2014. Plaintiffs are the mother and step-father of Edgar Horacio Perez

                                  23   (“Mr. Perez”). Plaintiffs lived with Mr. Perez, their adult daughter Lorena Barajas, and another

                                  24   son, Rene Barajas,1 in a house located at 7701 Santa Barbara Drive in Rohnert Park, California in
                                       November 2014. Defendants are the City of Rohnert Park and Rohnert Park Police Officers Jacy
                                  25

                                  26
                                  27          1
                                                 Plaintiffs described Rene Barajas as a “special needs” son without further description,
                                  28   and the Court infers from this description that Rene Barajas has a disability for which he needs
                                       assistance.
                                          Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 2 of 14




                                   1   Tatum, David Rodriquez, and Matthew Snodgrass.2

                                   2                              Events Four Years Earlier: November 12, 2010

                                   3            Officer Tatum testified at trial that, on November 12, 2010, he met with a confidential

                                   4   informant who told him that Mr. Perez was selling drugs. Officer Tatum told Officer Rodriguez,

                                   5   who then assisted him in interrogating Mr. Perez. Officers Rodriguez and Tatum encountered Mr.

                                   6   Perez outside the home located at 7701 Santa Barbara Drive in Rohnert Park, California. In that

                                   7   encounter, Mr. Perez injured Officer Rodriguez, and Officers Rodriguez and Tatum arrested Mr.

                                   8   Perez.

                                   9            None of the information about the confidential informant was in the police report that

                                  10   Officers Rodriguez and Tatum wrote after the November 12, 2010 arrest, and Officers Rodriguez
                                       and Tatum did not testify about the existence of the confidential informant during their testimony
                                  11
                                       for the preliminary hearing for Mr. Perez, even though a central issue was the reason they initially
                                  12
Northern District of California
 United States District Court




                                       decided to interview Mr. Perez. Instead of revealing the confidential informant, Officer Tatum
                                  13
                                       testified that the reason he decided to interview Mr. Perez was that he saw Mr. Perez, who
                                  14
                                       appeared to be under the influence of drugs while Mr. Perez was tossing a football with Rene
                                  15
                                       Perez in the front of their house. At trial for this matter, neither Officer Rodriguez nor Officer
                                  16
                                       Tatum provided a name for the confidential informant.3
                                  17
                                                Mr. Perez was charged with crimes, and on August 29, 2012, Mr. Perez pled nolo
                                  18
                                       contendere (no contest) to California Penal Code § 148(a)(1), resisting arrest, a misdemeanor,
                                  19
                                       based on an offense date of November 12, 2010. Thus, he was convicted of this offense. Mr.
                                  20
                                       Perez was placed on probation (a conditional sentence) for 36 months with the following
                                  21
                                       condition(s):
                                  22                   Be of good conduct and obey all laws.
                                  23
                                                       Submit to a warrantless search and seizure of person, property, or vehicle at
                                  24                   any time of the day or night.

                                  25                   Submit to warrantless search/seizure of residence any time of the day or
                                  26
                                                2
                                  27            Officers Rodriguez and Tatum were not employed as police officers by the City of
                                       Rohnert Park at the time of trial.
                                              3
                                  28            Officer Tatum was concerned about revealing the identity of the confidential informant,
                                       but Defendants never asked the Court to preserve the identity.
                                                                                       2
                                          Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 3 of 14



                                                      reasonable hour of the night by any probation/law enforcement officer.
                                   1

                                   2                  Do not possess or use controlled substances or associated paraphernalia
                                                      without valid prescription.
                                   3
                                       This probation (conditional sentence) ended August 29, 2015. The condition of search is referred
                                   4   to as a “probation search condition.”
                                   5                                 Additional Convictions for Edgar Perez
                                   6          In addition, Mr. Perez had convictions for two additional offenses based on later actions.
                                   7   On August 29, 2012, Mr. Perez pled nolo contendere (no contest) to California Health and Safety
                                   8   Code § 11550(a), which proscribes the use or being under the influence of a controlled substance,
                                   9   a misdemeanor. Thus, he was convicted of this offense. Mr. Perez was placed on probation (a
                                  10   conditional sentence) for 36 months with identical terms as stated above, but this probation
                                  11   (conditional sentence) ended October 17, 2015.
                                  12          On May 5, 2013, Mr. Perez pled guilty to California Health and Safety Code § 11377(a),
Northern District of California
 United States District Court




                                  13   possession of a controlled substance, a felony. Thus, he was convicted of this offense. Mr. Perez
                                  14   was placed on probation (a conditional sentence) for 36 months with identical terms as stated
                                  15   above, but this probation (conditional sentence) ended May 2, 2016.

                                  16          Thus, in November 2014, Mr. Perez was on probation for convictions relating to resisting

                                  17   arrest (PC 148(a)(1)), simple possession (HS 11550(a)), and possession of controlled substance

                                  18   (HS 11377(a)). His final term of probation ended May 2, 2016 – three years after his last

                                  19   conviction.

                                  20                  Information Allegedly Obtained Six to Eight Months before Incident

                                  21          Officer Rodriguez testified that, six to eight months before November 4, 2014, he obtained

                                  22   information from a confidential informant that Mr. Perez was selling methamphetamine and was

                                  23   armed with a handgun. Officer Tatum testified that Officer Rodriguez told him that Mr. Perez had

                                  24   a gun, and Officer Tatum also believed that Mr. Perez had a gun because people who have drugs

                                  25   often have guns with them. Officer Tatum also testified that he believed that Mr. Perez had drugs
                                       because of his prior contacts with Mr. Perez in which Mr. Perez was in possession of drugs.
                                  26
                                       However, no one from the Rohnert Park Police Department took any action until November 4,
                                  27
                                       2014, and no one from the Rohnert Park Police Department informed Mr. Perez’s probation
                                  28
                                                                                        3
                                          Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 4 of 14




                                   1   officer of the facts, which if true, constituted a violation of probation. Defendants did not provide

                                   2   any documentary evidence to corroborate this information that a confidential informant had

                                   3   notified Officer Rodriguez that Mr. Perez had methamphetamine and a gun. Neither Officer

                                   4   Rodriguez nor Officer Tatum provided a name for the confidential informant. Officer Tatum

                                   5   testified that he chose not to arrest Mr. Perez immediately even after learning of Mr. Perez’s

                                   6   illegal actions because Mr. Perez was acting as a confidential informant for Officer Tatum.

                                   7   Defendants did not provide any documentary evidence and did not provide any other witness to

                                   8   corroborate this information that Mr. Perez was acting as a confidential informant to Officer

                                   9   Tatum. In addition, even though Officers Rodriguez and Tatum had encountered Mr. Perez in

                                  10   possession of methamphetamine in the past, they did not testify that Mr. Perez had a gun with him
                                       on those occasions.
                                  11
                                               The Court does not find credible that Officer Rodriguez learned, six to eight months before
                                  12
Northern District of California
 United States District Court




                                       November 4, 2014, that Mr. Perez was selling drugs and possessed a gun and the Court does not
                                  13
                                       find credible that Mr. Perez was working with Officer Tatum as a confidential informant in the
                                  14
                                       months before November 4, 2014. There was no documentary evidence to support either of these
                                  15
                                       claims; there were no details about the alleged information and cooperation; there was no
                                  16
                                       corroborating testimony from another other officer about these facts; and there was no explanation
                                  17
                                       for suddenly deciding to search Mr. Perez pursuant to his search condition on November 4, 2014.
                                  18
                                                                    Decision to Search on November 4, 2014
                                  19
                                               On November 4, 2014, at 4:52 p.m., Officers Rodriguez, Snodgrass, and Tatum went to
                                  20
                                       Plaintiffs’ home to conduct a search of Mr. Perez’s residence pursuant to his probation search
                                  21
                                       conditions. There was no urgency or exigent circumstances to do the search on that day.
                                  22
                                               The idea for the search originated with Officer Tatum. Officer Tatum believed that Mr.
                                  23
                                       Perez was in possession of drugs. Officer Tatum based his belief on prior contacts with Mr. Perez.
                                  24
                                       Officer Tatum also believed that Mr. Perez had a gun because people who sell drugs often have
                                  25
                                       guns.
                                  26
                                               Officer Rodriguez did not believe that Mr. Perez had committed a crime of violence, and
                                  27
                                       Officer Rodriguez did not review Mr. Perez’s file before the search.
                                  28
                                                                                         4
                                          Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 5 of 14




                                   1          Officers Rodriguez and Tatum gave no explanation for the decision to search Mr. Perez’s

                                   2   home on that specific date, November 4, 2014.

                                   3          Officer Snodgrass had no specific knowledge of Mr. Perez but was included in the

                                   4   probation search on November 4, 2014.

                                   5                                   Plan to Search on November 4, 2014

                                   6          The plan was for Officers Rodriguez and Snodgrass to go to the front of the house and for

                                   7   Officer Tatum to watch the house to make sure that Mr. Perez did not escape from another exit.

                                   8   The original plan was not for Officer Tatum to enter the house through the back door. The

                                   9   original plan was not for Officer Tatum to enter the house with his gun drawn.

                                  10                    Officers’ Belief that Mr. Perez Was Physically Present at Home
                                              The officers knew that Plaintiffs’ home was the address Mr. Perez listed as his residence.
                                  11
                                       Plaintiffs agree that their home was the “correct address” for Mr. Perez. Mr. Perez kept his
                                  12
Northern District of California
 United States District Court




                                       belongings at the home but did not spend every day there.
                                  13
                                              The officers parked down the street after seeing that a car that Mr. Perez usually drove was
                                  14
                                       parked at Plaintiffs’ house. Officer Tatum believed that Mr. Perez was in the house because his
                                  15
                                       car was parked outside on the corner near the house.
                                  16
                                                                              Actions at Front Door
                                  17
                                              Officers Rodriquez and Snodgrass went to the front door and knocked, and Plaintiffs
                                  18
                                       answered the door. Raul Barajas asked the officers to see a “paper.” Officer Rodriguez
                                  19
                                       understood that he was asking for a search warrant. Officer Rodriguez explained to Raul Barajas
                                  20
                                       that did not have a search warrant, but that he did not need one to enter the house and search
                                  21
                                       because Mr. Perez was on probation with a search condition.
                                  22
                                              Officer Snodgrass did not speak with Raul Barajas when he answered the door but
                                  23
                                       confirmed that Officer Rodriquez informed Raul Barajas they were there to do a probation search
                                  24
                                       and that there was a dialogue about a search warrant. Raul Barajas told the officers that Mr. Perez
                                  25
                                       was not present in the house.
                                  26
                                                                            Officer Tatum’s Actions
                                  27
                                              While Officers Rodriguez and Snodgrass went to the front door, Officer Tatum went
                                  28
                                                                                        5
                                          Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 6 of 14




                                   1   through the side gate and entered Plaintiffs’ home through a rear sliding door. Officer Tatum

                                   2   entered the home with his gun drawn – out of his holster and in his hand – while the two other

                                   3   officers were still outside the front door, speaking with the family. Officer Tatum holstered his

                                   4   gun when he heard the conversation, and no one saw Officer Tatum with his gun drawn. Plaintiffs

                                   5   learned of that Officer Tatum had drawn his gun only after they filed this litigation.

                                   6          Officer Tatum entered the house before he knew if Officers Rodriguez and Snodgrass had

                                   7   contacted the residents of the home. Although Officer Tatum testified to the opposite, the Court

                                   8   does not find Officer Tatum’s testimony on this subject to be credible. Officer Tatum testified that

                                   9   he could hear Officers Snodgrass and Rodriquez talking with Plaintiffs. Officer Tatum testified

                                  10   that, after he heard Officer Snodgrass say that he was out with somebody in front, Officer Tatum
                                       responded on his radio: “Copy, entering through the back.” Officer Snodgrass does not recall
                                  11
                                       having any communication via the radio with Officer Tatum at Plaintiffs’ residence on November
                                  12
Northern District of California
 United States District Court




                                       14, 2014, and a log of the radio communications did not show evidence of a communication
                                  13
                                       between Officers Snodgrass and Tatum.
                                  14
                                              Officer Tatum then entered the home into the area behind Plaintiffs, who were still
                                  15
                                       standing near the front door and talking with Officer Rodriguez. Plaintiffs then saw Officer Tatum
                                  16
                                       and realized that he was already in the house.
                                  17
                                                                           Plaintiffs’ Opening the Door
                                  18
                                              Only after Plaintiffs saw Officer Tatum behind them inside their house did they open the
                                  19
                                       door for Officers Rodriguez and Snodgrass. Plaintiffs did not consent to Officer Tatum’s entry
                                  20
                                       through the rear of the house but opened the door because it was meaningless to keep Officers
                                  21
                                       Rodriguez and Snodgrass outside the house when Officer Tatum was already in the house.
                                  22
                                                                                 Officers’ Search
                                  23
                                              Officers Rodriguez and Snodgrass searched the house while Officer Tatum stayed with
                                  24
                                       Plaintiffs and Lorena Barajas.4 Officers Rodriguez and Snodgrass then searched each room in the
                                  25
                                       house cursorily to see if Mr. Perez was hiding. Officers Rodriguez and Snodgrass searched each
                                  26
                                       bedroom. Plaintiffs described their bedroom as a personal space for them alone.
                                  27

                                  28          4
                                                  Plaintiffs’ other son, Rene Barajas, was not present at the house on November 4, 2014.
                                                                                         6
                                          Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 7 of 14




                                   1           Plaintiffs described the search as polite and professional. Plaintiffs described the search as

                                   2   “real fast.”

                                   3           Officers Rodriguez and Snodgrass searched only to see if Mr. Perez was hiding in the

                                   4   house and did not open any drawers and only looked in closets to see if Mr. Perez was hiding in

                                   5   the closet. Officers Rodriguez and Snodgrass did not find Mr. Perez in the house.

                                   6                                        Length of Search and Result

                                   7           The entire incident, from arrival of the officers to their departure after the search, lasted 18

                                   8   minutes. No one was injured, assaulted, or arrested.

                                   9                                  Actions or Lack of Action after Incident

                                  10           Afterwards, the Barajas family went to the Rohnert Park Police Station to complain about
                                       the November 4, 2014, search of their home. A sergeant told Officer Snodgrass that the family
                                  11
                                       had come to the police department to complain about the search of their home. Officer Snodgrass
                                  12
Northern District of California
 United States District Court




                                       told the sergeant they had conducted a probation search, and the sergeant did not ask him anything
                                  13
                                       further about what had happened. No one has given Officers Tatum and Snodgrass any guidance
                                  14
                                       on different actions they could have taken with respect to the search of Plaintiffs’ home, and no
                                  15
                                       one has told Officer Rodriguez that he did anything incorrectly with respect to the search.
                                  16
                                       Additionally, no one has told Officers Tatum and Snodgrass that they violated policy or protocol
                                  17
                                       in connection with their search.
                                  18
                                               Officer Tatum told two of his supervisors, Commanders Strouse and Taylor, about his
                                  19
                                       entry in Plaintiffs’ home and the manner of his entry, and they did not give any guidance on a
                                  20
                                       different way to conduct a probation search. No one told him that it was a mistake for him to enter
                                  21
                                       the back of the house while officers were at the front talking to the occupants, and no one told him
                                  22
                                       that it was a mistake to enter with his gun drawn. Officer Tatum has entered through a rear door
                                  23
                                       during probation searches 50-60 times. Officer Snodgrass testified he did not report anything to
                                  24
                                       his supervisors about Officer Tatum’s entry because he believed that an officer’s entry through the
                                  25
                                       back before other officers entered through the front is the Rohnert Park Police Department’s
                                  26
                                       practice. Entry through the rear of the house is the practice of the Rohnert Park Police
                                  27
                                       Department.
                                  28
                                                                                          7
                                          Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 8 of 14




                                   1          Since the November 2014 incident, no additional training has been offered and, since the

                                   2   search of the Plaintiffs’ home, nothing has changed with respect to how the Rohnert Park Police

                                   3   Department conducts probation searches.

                                   4                                           Training and Policy

                                   5          Sergeant Jeff Justice was designated as the witness for the City of Rohnert Park to testify

                                   6   regarding training and practices pertaining to probation searches. Sergeant Justice testified that he

                                   7   has trained officers in the City of Rohnert Park to conduct probation searches such that, if there is

                                   8   a search condition as part of probation, the officer may enter the house even if the officer does not

                                   9   know if the officers at the front have made contact with the occupants and even if there are no

                                  10   exigent circumstances.5
                                              The City of Rohnert Park did not have at the time of the incident, and still does not have, a
                                  11
                                       specific team of officers who conduct probation searches. Rohnert Park has no written policy
                                  12
Northern District of California
 United States District Court




                                       about probation searches. There is no “rule” or “policy” about probation searches. There is an
                                  13
                                       annual training for police officers regarding an update on probation searches. The City of Rohnert
                                  14
                                       Park has trained its officers to believe that they can search a home at any time of the day, based on
                                  15
                                       search conditions. There is no specific training about how to conduct probation searches of a
                                  16
                                       residence. Chief Brian Masterson testified that, if the same facts occurred as in this scenario, he
                                  17
                                       would approve the search in the same manner.
                                  18
                                              The officers’ entry into Plaintiffs’ home, even over their objection, was consistent with and
                                  19
                                       authorized by the standard search practices in Rohnert Park. Officers for Rohnert Park are told
                                  20
                                       that they do not need reasonable suspicion to search a probationer’s home if the probationer has a
                                  21
                                       search condition.
                                  22
                                                                         Officers’ Understanding of Law
                                  23
                                              Officer Rodriguez believes that he was entitled to enter a home even if the co-occupant
                                  24
                                       was not accused of a crime, when there were no exigent circumstances, and when the co-occupant
                                  25
                                       refused entry. No one at the Rohnert Park Police Department told Officer Rodriguez that he
                                  26
                                  27          5
                                                 Although Sergeants Justice gave a slightly more nuanced answer at trial – stating that
                                  28   “typically” the officers attempted to make contact with the residents of a home before the search,
                                       his previous testimony in deposition was clear and unequivocal.
                                                                                        8
                                          Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 9 of 14




                                   1   should consider the underlying offense leading to the probation or whether the probationer has

                                   2   been accused of committing a new crime before he conducts a probation search. Officer

                                   3   Rodriguez confirmed that he searches all rooms of the house.

                                   4          Rohnert Park also trained Officer Snodgrass to search all the rooms of a home in a

                                   5   probation search. Officer Snodgrass has never had a class “specifically covering how to conduct a

                                   6   probation search.”

                                   7          Officer Tatum believed that it was consistent with his training for him to enter the house

                                   8   from the back even if he did not know if the officers at the front door had made contact with the

                                   9   occupants of the house.

                                  10                                      CONCLUSIONS OF LAW
                                              Officer Tatum’s manner of entry into Plaintiffs’ home violated the U.S. Constitution in two
                                  11
                                       main respects. Georgia v. Randolph, 547 U.S. 103 (2008); United States v. Knights, 534 U.S. 112
                                  12
Northern District of California
 United States District Court




                                       (2001). First, Officer Tatum’s entry into Plaintiffs home during a probation search, before the co-
                                  13
                                       occupants here, Plaintiffs Raul and Elva Barajas, had a chance to consent, violated the Fourth
                                  14
                                       Amendment to the U.S. Constitution. There were no exigent circumstances that allowed him to
                                  15
                                       enter Plaintiffs’ home without giving them a chance to consent or decline entry, and there was no
                                  16
                                       probable cause that the probationer had committed a violent crime. One of the reasons that
                                  17
                                       officers must knock and attempt to contact the residents before entering secretly through the rear
                                  18
                                       of a home is for the officers to assess the situation and determine who is present. Given that a
                                  19
                                       probationer might live with co-habitants in a home, absent exigent circumstances, officers must be
                                  20
                                       able to determine who is present and who gives consent to entry, and which parts of the home
                                  21
                                       belong to the probationer.
                                  22
                                              Second, Officer Tatum’s entry into Plaintiffs’ home during a probation search, with his
                                  23
                                       gun drawn, based on a fabricated story that a confidential informant had told him that Mr. Perez
                                  24
                                       had a gun, and where there were no exigent circumstances, violated the Fourth Amendment to the
                                  25
                                       Constitution.
                                  26
                                              Additionally, Officers Rodriguez and Snodgrass violated the Fourth Amendment to the
                                  27
                                       U.S. Constitution by searching all areas of Plaintiffs’ home without even attempting to determine
                                  28
                                                                                        9
                                         Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 10 of 14




                                   1   whether Mr. Perez resided in certain rooms or if Mr. Perez had joint control over certain areas,

                                   2   because there were no exigent circumstances and because they did not have a reasonable suspicion

                                   3   that Mr. Perez had committed a violent crime. If there is a search condition that allows a search of

                                   4   a home, police officers may search all portions of the home where the probationer has the mutual

                                   5   use of the property, generally having joint access or control for most purposes, or areas of the

                                   6   house over which police officers reasonably believe the probationer has complete or joint control.6

                                   7          Here, Officers Rodriguez and Snodgrass violated the Fourth Amendment by searching the

                                   8   entire home without even attempting to determine Mr. Perez’s use or control over the spaces or

                                   9   rooms in the home.

                                  10          When law enforcement officers have probable cause that the probationer committed a

                                  11   violent felony, when law enforcement officers have probable cause to believe that the probationer

                                  12   resides at the home searched, and when the probationer is on probation for a violent felony, law
Northern District of California
 United States District Court




                                  13   enforcement officers can search the home over the objection of the co-habitant. Smith v. City of
                                       Santa Clara, 876 F.3d 987 (9th Cir. 2017). However, in the type of situation in this case
                                  14
                                       (probation search over objection of co-habitant without prior conviction of violent felony and no
                                  15
                                       probable cause of current violent felony), law enforcement officers must use the totality of the
                                  16
                                       circumstances test to determine if the search is appropriate. Georgia v. Randolph, 547 U.S. 103
                                  17
                                       (2008); United States v. Knights, 534 U.S. 112 (2001). In this type of situation, law enforcement
                                  18
                                       officers must consider the “totality of the circumstances,” including the following factors, to
                                  19
                                       determine if they can search the home:
                                  20
                                              (1)     Whether the terms of probation allow the search;
                                  21
                                              (2)     Whether the probationer lives at the home and whether the law enforcement
                                  22
                                                      officers have a good faith belief of that residence;
                                  23
                                              (3)     Whether the co-habitants who object to the search have agreed to the search
                                  24

                                  25
                                              6
                                                  The Court in United States v. Patterson summarized the authority on this issue. 276
                                  26   F.Supp. 3d. 994 (S.D. Cal. 2017) (citing People v. Woods, 21 Cal.4th 668, 681 (1999); United
                                       States v. Matlock, 415 U.S. 164, 170–71 (1974); United States v. Eibeck, 015 WL 894655, at *5
                                  27   (S.D. Cal. Feb. 25, 2015); Gutierrez v. County of L.A., 2013 WL 3821602, at *11–12 (C.D. Cal.
                                  28   July 22, 2013)).

                                                                                        10
                                            Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 11 of 14




                                   1                   conditions or know of the search conditions or consented to the search in some

                                   2                   manner;

                                   3           (4)     Whether the law enforcement officers believe that the probationer is violating the

                                   4                   terms of his or her probation;

                                   5           (5)     Whether exigent circumstances exist for the search.

                                   6   The policy of the City of Rohnert Park in allowing law enforcement officers to search a home,

                                   7   even with a search condition of probation, over the objection of a co-habitant, without considering

                                   8   the totality of circumstances described above, violates the Fourth Amendment to the U.S.

                                   9   Constitution.

                                  10                                       PROCEDURAL HISTORY

                                  11           Plaintiffs filed suit on November 21, 2014. (Dkt. 1.) The Court granted in part and denied

                                  12   in part motions for summary judgment and at one point certified a question for appeal. (Dkts. 59,
Northern District of California
 United States District Court




                                  13   86.) After a long delay and a refusal by the appellate court to address the certified issue, the Court

                                  14   addressed summary judgment motions but allowed some claims to go forward. (Dkts. 92-1, 99,

                                  15   120.) This matter went to jury trial on October 23, 2018, with the following causes of action:

                                  16   violation of 42 U.S.C. § 1983 for violating the Fourth Amendment of the U.S. Constitution,

                                  17   violation of the California Constitution for an unreasonable search and invasion of privacy, and

                                  18   negligence under California law. (Dkt. 251.) On November 1, 2018, the jury returned a verdict

                                  19   as follows: (1) Officers Rodriguez, Snodgrass and Tatum violated Plaintiffs’ Fourth Amendment

                                  20   right and California Constitution’s right against unreasonable search because their search was

                                  21   unreasonable, (2) Officer Tatum’s manner of entry was unreasonable, (3) the City of Rohnert Park

                                  22   was liable for violating Plaintiff’s Fourth Amendment rights, (4) the primary purpose of the search

                                  23   was not for harassment, (5) only Officer Tatum violated Plaintiffs’ right to privacy under the

                                  24   California Constitution, (6) only Officer Tatum was negligent in his search of Plaintiffs’ home.

                                  25   (Dkt. 266.) The jury awarded Elva Barajas $50,000 in damages and Raul Barajas $25,000 in

                                  26   damages. (Dkt. 266.)
                                                                                   ANALYSIS
                                  27

                                  28   A.      Applicable Legal Standards for Injunctive Relief.

                                                                                        11
                                            Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 12 of 14




                                   1           “According to well-established principles of equity,” Plaintiffs bear the burden of showing

                                   2   that they are entitled to a permanent injunction by demonstrating: “(1) that [they have] suffered an

                                   3   irreparable injury; (2) that remedies available at law, such as monetary damages, are inadequate to

                                   4   compensate for that injury; (3) that, considering the balance of hardships between the plaintiff and

                                   5   defendant, a remedy in equity is warranted; and (4) that the public interest would not be disserved

                                   6   by a permanent injunction.” eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006). In the

                                   7   context of a claim for violation of 42 U.S.C. § 1983, the Court can order training regarding

                                   8   practices for searching. Melendres v. Arpaio, 784 F.3d 1254, 1265 (9th Cir. 2015).

                                   9   B.      Standing for Injunctive Relief.
                                  10           To have standing to seek injunctive relief, a plaintiff must demonstrate a likelihood of

                                  11   repeated injury or future harm to the plaintiff in the absence of the injunction. City of Los Angeles

                                  12   v. Lyons, 461 U.S. 95, 103 (1982); see also B.C. v. Plumas Unified Sch. Dist., 192 F.3d 1260,
Northern District of California
 United States District Court




                                  13   1264 (9th Cir. 1999) (“To have standing to seek relief, [the plaintiff] must demonstrate a real or

                                  14   immediate threat that the defendants will again subject him to [another illegal search].”).

                                  15                  The question then is whether the practices to which appellants object
                                  16                  are capable of repetition as to them. Where no class action has been
                                                      instituted, the capable of repetition doctrine is applied only in
                                  17                  exceptional situations where the plaintiff can reasonably show that
                                                      he will again be subject to the same injury.
                                  18
                                  19   Sample v. Johnson, 771 F.2d 1335, 1340 (9th Cir. 1985) (emphasis in original). “Standing is
                                  20   determined by the facts that exist at the time the complaint is filed.” Clark v. City of Lakewood,
                                  21   259 F.3d 996, 1006 (9th Cir. 2001).
                                  22           Here, the concern is that Plaintiffs, who are not acting on behalf of a class of similarly-
                                  23   situated plaintiffs, may not be able to show the risk of repeated injury or harm. Mr. Perez is

                                  24   currently not on probation, and his last term of probation ended May 2, 2016. However, Mr. Perez

                                  25   was on probation at the time that Plaintiffs filed their complaint on November 21, 2014.

                                  26   Moreover, as Defendants pointed out at trial and as noted above, Mr. Perez has a long history of

                                  27   problems with breaking the law. Plaintiffs have never evicted Mr. Perez from their home, and

                                  28   Plaintiffs’ home remains Mr. Perez’s only real home. It was highly likely that Defendants would

                                                                                         12
                                            Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 13 of 14




                                   1   search his home again at the time Plaintiffs filed their complaint on November 21, 2014. In

                                   2   addition, even though Mr. Perez is not currently on probation, it is highly likely that he will

                                   3   commit another crime and will again be placed on probation with a search condition and that

                                   4   Defendants will search Plaintiffs’ home again.

                                   5           Under these circumstances, the Court finds that Plaintiffs have standing to pursue

                                   6   injunctive relief.

                                   7   C.      Plaintiff’s Requested Injunction.

                                   8           Plaintiffs seek an injunction as follows:

                                   9           (1)     That the City of Rohnert Park adopt a written policy that provides guidance to its

                                  10                   police officers regarding probation searches;

                                  11           (2)     That the City of Rohnert Park provide at least three hours of training to each police

                                  12                   officer who might participate in a probation search, and that the training include a
Northern District of California
 United States District Court




                                  13                   discussion of the facts of the case and the order the Court adopts;

                                  14           (3)     That, where there is no exigency and no reasonable suspicion that the probationer

                                  15                   has committed a new crime, officers shall not enter the home from a rear door

                                  16                   during a probation search until and unless the officers at the front door have fully

                                  17                   complied with state and federal “knock and notice” requirements;

                                  18           (4)     That, when conducting a probation search, the search should generally be limited to

                                  19                   areas of the residence over which the probationer is believed to have joint or

                                  20                   complete authority unless there are exigent circumstances or a reasonable suspicion

                                  21                   that the probationer has committed a new crime;

                                  22           (5)     That, if there are no exigent circumstances or no reasonable suspicion that the

                                  23                   probationer has committed a new crime, an officer cannot conduct a probation

                                  24                   search when no one is present.

                                  25   D.      Injunctive Relief.

                                  26           The Court finds that there are systemic problems in the way that the City of Rohnert Park

                                  27   fails to train its police officers. Therefore, the Court ORDERS the City of Rohnert Park to provide

                                  28   training before December 31, 2019 for all officers currently on duty regarding this Order and the

                                                                                           13
                                         Case 3:14-cv-05157-SK Document 279 Filed 01/16/19 Page 14 of 14




                                   1   law set forth in this Order. The City of Rohnert Park must provide the officers with a copy of this

                                   2   Order. The training must last at least two hours. All new officers who join the City of Rohnert

                                   3   Park Police Department must also receive this training by the end of the year in which they join

                                   4   the City of Rohnert Park Police Department.

                                   5           The Court ORDERS the City of Rohnert Park to develop and provide to each officer a

                                   6   written policy regarding probation searches, before December 31, 2019. Ideally, the City of

                                   7   Rohnert Park will provide this written policy at the training sessions, but the City of Rohnert Park

                                   8   is not required to do so.

                                   9           The Court declines to issue Plaintiffs’ third and fourth requests to ban of entry of a home

                                  10   from a rear door during a probation search and to ban searches of all rooms unless there are

                                  11   exigent circumstances or a reasonable suspicion of a new violent crime. The Court finds that

                                  12   training the officers on this standard is sufficient to ensure that officers will not make the same
Northern District of California
 United States District Court




                                  13   error in the future with regard to Plaintiffs.

                                  14           The Court rejects Plaintiffs’ fifth request for a ban on probation searches when no one is

                                  15   physically present in the home. There is no evidence in the record that Plaintiffs are at risk for a

                                  16   probation search conducted when they are not physically present in the home, because that fact

                                  17   pattern did not arise.

                                  18           IT IS SO ORDERED.

                                  19   Dated: January 16, 2019

                                  20                                                     ______________________________________
                                                                                         SALLIE KIM
                                  21                                                     United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         14
